United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                  IN THE UNITED STATES COURT OF APPEALS            September 17, 2003
                          FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk

                                No. 02-11102
                              Summary Calendar



                          UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                   versus

           CARNELL DESHUN JOHNSON, also known as Deshawn
                        Conell Johnson III,

                                                        Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:02-CR-46-ALL-P
                        --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Carnell Deshun Johnson was convicted by a jury for making a

false statement in connection with the acquisition of a firearm and

for being a felon in possession of a firearm.                  See 18 U.S.C.

§§ 922(a)(6), 922(g)(1), & 924(a)(2).             Johnson has appealed,

challenging several of the district court’s evidentiary rulings.

      Johnson contends that the district court abused its discretion

in   permitting     the    prosecutor   to   question    him   during     cross


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
examination about two prior arrests for criminal impersonation and

domestic battery.        Johnson complains also that the district court

abused its discretion in permitting him to be cross examined

regarding his marital infidelity and about false statements made by

him to his paramour.

       “A defendant makes his character an issue when he testifies.”

United States v. Tomblin, 46 F.3d 1369, 1388 (5th Cir. 1995).                “The

government is entitled to cross-examine properly and effectively a

witness in an effort to elicit the truth.”               Id.   “Prior bad acts

that have not resulted in a conviction are admissible under FED. R.

EVID. 608(b) if relevant to the witness’s character for truthfulness

or untruthfulness.”        United States v. Parker, 133 F.3d 322, 327

(5th   Cir.     1998).     “Admission    of   the   impeaching     evidence    is

discretionary      with    the   trial      judge.”       United    States     v.

Farias-Farias, 925 F.2d 805, 809 (5th Cir. 1991).                   “The trial

judge’s discretion under Rule 608(b) is very substantial.”                  Id.

       Johnson testified that, during a post-arrest interview with

Bureau    of    Alcohol,   Tobacco,   and     Firearms   Special    Agent    Paul

Cavicchia, he had failed to disclose that he had a prior arrest for

the felony offense of second degree forgery because the offense had

“slipped” his mind.        The evidence of Johnson’s prior arrests for

criminal impersonation and domestic battery were admissible for the

purpose of impeaching this testimony.           See Farias-Farias, 925 F.2d

at 810.        Similarly, Johnson testified that he had traveled in

interstate commerce for the purpose of moving his family from Texas

                                        2
to Arkansas.     The evidence of Johnson’s marital infidelity was

admissible for the purpose of impeaching this testimony.                Id.

Moreover, evidence of Johnson’s arrest for criminal impersonation

and of the fact that Johnson had been unfaithful to his wife and

untruthful to his paramour was probative of Johnson’s character for

truthfulness or untruthfulness.            See Tomblin, 46 F.3d at 1389.

Also, the foregoing evidence was directly probative of Johnson’s

guilty    consciousness,    as    it   tended    to   undermine   Johnson’s

contentions that he was not aware that he had a felony conviction

and that he had not knowingly traveled in interstate commerce with

a firearm.     See Farias-Farias, 925 F.2d at 810–11.         No abuse of

discretion has been shown.

     The Government’s theory of the case was that Johnson, knowing

he had been convicted of a felony, took steps over the years to

distance himself from that conviction.          During his interview with

Agent Cavicchia, Johnson had provided an incorrect social security

number.    The Government offered expert testimony at trial with

regard to the creation of false identities through the use of false

social security numbers.     Johnson contends that the district court

abused its discretion in overruling his objection under FED. R.

EVID. 404(b) to the expert testimony.

     “This Court reviews the admission of extrinsic acts evidence

for abuse of discretion.”        United States v. Griffin, 324 F.3d 330,

359 (5th Cir. 2003).       A two-part test is employed in determining

“whether evidence is admissible under Rule 404(b): (1) whether the

                                       3
evidence is     relevant     to     an   issue   other    than    the    defendant’s

character and (2) whether the evidence possesses probative value

that is not outweighed substantially by the danger of unfair

prejudice    and   is    otherwise       admissible    under     Rule    403.”     Id.

(internal quotation marks omitted).

     The    expert      testimony    was    directly     relevant       to   Johnson’s

consciousness of guilt because it tended to prove that Johnson was

aware that he was a convicted felon and that, as a felon, it was

illegal for him to possess a firearm.             The evidence also tended to

show that Johnson knowingly made a false statement regarding the

felony conviction in attempting to obtain a firearm.                    The evidence

was not unfairly prejudicial.              No abuse of discretion has been

shown.     The convictions are

     AFFIRMED.




                                           4